[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           MEMORANDUM DECISION
                               IN MANDAMUS                ON OBJECTION TO THE MAGISTRATE'S DECISION
Relator, Michael E. McKnabb, has filed this original action requesting that this court issue a writ of mandamus ordering respondent Industrial Commission of Ohio ("commission") to vacate its order, which denied compensation for temporary total disability (TTD), and to issue an order granting such compensation.
This matter was referred to a court-appointed magistrate, pursuant to Civ.R. 53 and Loc.R. 12(M) of the Tenth District Court of Appeals.  The magistrate issued a decision, including findings of fact and conclusions of law, and has recommended that this court grant relator's request for a writ of mandamus.  Respondent filed an objection to the magistrate's decision.
Both parties agree that the rule enunciated in State exrel. Louisiana-Pacific Corp. v. Indus. Comm. (1995), 72 Ohio St.3d 401, is applicable to the present case.  Although respondent argues that there are other situations where it can be held that an employee has voluntarily abandoned his employment by his own misconduct even where there existed no written work rule or policy, respondent fails to cite any authority or cases supporting such assertion.  In Louisiana-Pacific, the Ohio Supreme Court defined when termination can be termed voluntary, including the specific requirement that there be a violation of a written work rule.  We find that the magistrate was correct in finding that the employer's rule must be in writing pursuant to Louisiana-Pacific.
After an examination of the magistrate's decision, an independent review of the record pursuant to Civ.R. 53, and due consideration of respondent's objection, we overrule its objection and find that the magistrate sufficiently discussed and determined the issues raised by respondent in its objection.  Accordingly, we adopt the magistrate's decision as our own and grant relator's request for a writ of mandamus, directing the commission to vacate its decision regarding voluntary abandonment of employment and to issue a new order consistent with the requirements of the above-cited authorities.
Objection overruled; writ of mandamus granted.
BRYANT and TYACK, JJ., concur.